Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.

Applicant asserts that Baudet does not render obvious the limitations of claim 1 pursuant to portability or wearing. This argument is not persuasive. Baudet teaches all the limitations of the claim as recited. The issue of portability is well addressed by the Baudet reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudet (WO 2015/082483).
With regard to claim 1 Baudet discloses a method for determining parameters for adjustment of the working of 
a mechanical watch (30; claim 1) with an electronic device that includes: 
at least one measurement sensor (11; claim 1; claim 8) arranged to measure at least one physical parameter to which the electronic device (claims 1, 7, 8) is subjected, and a device for 
the method comprising successively: 
measuring periodically (bottom of page 4), with the measurement sensor (11; claim 1), the value of the physical parameter to which the electronic device is subjected (page 5 lines 12-27); 
transmitting the data provided by the measurement sensor to the device for receiving data (claim 1-21);
recording and analyzing the data transmitted to the device for receiving data with a view to deducing therefrom the conditions to which the electronic device is subjected (claims 17, 19, 20), and 
determining the parameters for adjustment of the working of the mechanical timebase of the watch as a function of the conditions of use (claims 1, 19),
wherein the recording of data is capable of being effected during the periods when the mechanical watch is being worn (the whole invention purpose of the application is to provide measurement equipment that is portable enough to be worn – page 7 lines 22-30, page 13 lines 17-22), and
wherein transmitting the data, analyzing the data, determining the parameters for adjustment of the working of the mechanical watch as a function of the conditions of use, and adjusting the working of the mechanical timebase of the watch are effected in the course of maintenance or a repair of the mechanical watch (claims 1, 7, 8, 12, 15).
Baudet teaches a system that is highly portable and capable of being worn. Baudet does not explicitly state that a measuring state occurs while being worn. At the time of the invention it would have been obvious to one having ordinary skill in the art to wear the device while performing measurement, as 

With regard to claim 2 Baudet teaches the method according to claim 1, wherein it further comprising a supplementary step consisting of adjusting the working of the mechanical watch starting from the adjustment parameters determined as a function of the conditions of use (claims 1, 17-20).

With regard to claim 3-4 Baudet teaches the method according to claims 1-2, wherein the electronic device comprises furthermore a memory space for storing the data provided by the at least one measurement sensor in the course of step (23; claims 12, 16)

With regard to claim 5-8 Baudet teaches the method according to claims 1-4, wherein the at least one measurement sensor comprises at least one accelerometer and/or one gyrometer and/or one magnetic sensor and/or one temperature sensor and/or one pressure sensor and/or one relative humidity sensor, wherein the data provided by the at least one measurement sensor comprises at least data relating to an acceleration, and/or data relating to a magnetic induction and/or data relating to a temperature to which the watch is subjected (claims 1, 5, 7; page 3; page 4; description of fig 3 page 6).


With regard to claim 11 Baudet teaches a mechanical watch comprising a strap connected to a watch case and an electronic device (title; figure 1) adapted for implementing the method according to claim 1, 
at least one measurement sensor provided to measure a physical parameter to which the mechanical watch is subjected, and a device for data transmission provided to transmit the data provided by the at least one measurement sensor to a device for receiving data which is external to the mechanical watch (claims 1, 7, 8, 12, 15).

With regard to claim 12 Baudet teaches the mechanical watch according to claim 11, wherein the electronic device comprises a memory space provided to store the data provided by the at least one measurement sensor (claims 1, 7, 8, 12, 15).

With regard to claim 13-14 Baudet teaches the method according to claims 11-12, wherein the at least one measurement sensor comprises at least one accelerometer and/or one gyrometer and/or one magnetic sensor and/or one temperature sensor and/or one temperature sensor and/or one relative humidity sensor (claims 1, 7, 8, 12, 15).

With regard to claim 15 Baudet teaches a strap comprising an electronic device adapted for implementing the method according to claim 1, wherein the electronic device comprises at least one measurement sensor provided to measure a physical parameter to which the strap is subjected (title; abstract; claims 1-20), and a device for data transmission arranged to transmit the data provided by the at least one measurement sensor to a device for receiving data which is external to the strap (claims 1, 7, 8, 12, 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN KAYES/Primary Examiner, Art Unit 2844